AO 245B (CASDRev. 02/18) Judgment in a Criminal Case
                                                                                                                        FILED
                                                                                                                         OCT 0 5 2018
                                               UNITED STATES DISTRICT COUE T
                                                                                                                CLERK, U.S. DISTRICT COURT
                                                   SOUTHERN DISTRICT OF CALIFORNIA                            SOUTHER~ QlSJ:RiCT OF CALIFORNl.A
                                                                                                              BY      Vi~C-            DEPUTY
                 UNITED STATES OF AMERICA                                      JUDGMENT IN A CRIMINAL CA:sE                                   .
                                         v.                                    (For Offenses Committed On or After November I, 1987)
                     TRAVION MCHENRY (9)
                                                                                  Case Number:        3:17-CR-00270-JAH

                                                                               Merle N Schneidewind
                                                                               Defendant's Attorney
REGISTRATION NO.                             61396-298
D -
THE DEFENDANT:
t:8:l pleaded guilty to count(s)                    I and 4 of the Superseding Indictment.
D        was found guilty on count( s)
         after a plea ofnot guilty

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

        Title and Section I Nature of Offense                                                             Count
        18:1962(d); ~Conspiracy To Conduct Enterprise Affairs Through A Pattern Of Racketeering           1
        Activity
        21:841(a)(l); 18:2 ·Distribution Of Controlled Substances and Possession Of Controlled            4
        Substances With Intent To Distribute; Aiding and Abetting




    The defendant is sentenced as provided in pages 2 through          4   of this judgment.
                                                                  ---'----
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
0        The defendant has been found not guilty on count(s)

t:8:] Count(s)       remaining __________ is
                    ____         .::::..._                                           dismissed on the motion of the United States.

i:gJ     Assessment: $200.00


         JVT A Assessment*: $
D
         *Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
t:8:l    No fine                     D Forfeiture pursuant to order filed                                                , included herein.
       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant's economic circumstances.




                                                                                     . JOHN A. HOUSTON
                                                                                    ITED STATES DISTRICT JUDGE




                                                                                                                        3:17-CR-00270-JAH
AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

DEFENDANT:                TRAVION MCHENRY (9)                                                      Judgment - Page 2 of 4
CASE NUMBER:              3:17-CR-00270-JAH



                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 Time served as to count ls and 4s.




 D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 D     The court makes the following recommendations to the Bureau of Prisons:




 D     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant shall surrender to the United States Marshal for this district:
       D at                                 AM.               on
       D as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 D
       Prisons:
       D     on or before
       D     as notified by the United States Marshal.
       D     as notified by the Probation or Pretrial Services Office.

                                                       RETURN

 I have executed this judgment as follows:

       Defendant delivered on                                            to

 at   ~~~~~~~~~~~~
                                          , with a certified copy of this judgment.


                                                                   UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL


                                                                                                  3:17-CR-00270-JAH
      AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

      DEFENDANT:                     TRAV!ON MCHENRY (9)                                                                           Judgment - Page 3 of 4
      CASE NUMBER:                   3: l 7-CR-00270-JAH

                                                             SUPERVISED RELEASE
Upon release from imprisonment, the defendant shall be on supervised release for a term of:
4 years as to count I and 2 years as to count 4 of the superseding indictment to serve concurrently to one another


     The defendant shall report to the probation office in the district to which the defendant is released within 72 hours of release from the
custody of the Bureau of Prisons unless removed from the United States.
The defendant shall not commit another federal, state or local crime.
For offenses committed on or after September 13, 1994:
The defendant shall not illegally possess a controlled substance. The defendant shall refrain from any unlawful use of a controlled
substance. The defendant shall submit to one drug test within 15 days of release from imprisonment and at least two periodic drug tests
thereafter as determined by the court. Testing requirements will not exceed submission of more than 4 drug tests per month during the
term of supervision, unless otherwise ordered by court.
            The above drug testing condition is suspended, based on the court's determination that the defendant poses a low risk of future
D
            substance abuse. (Check, if applicable.)
IZl         The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon.
            The defendant shall cooperate in the collection of a DNA sample from the defendant, pursuant to section 3 of the DNA Analysis
IZl         Backlog Elimination Act of2000, pursuant to 18 USC section 3583(a)(7) and 3583(d).
            The defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et
D           seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or she
            resides, works, is a student, or was convicted ofa qualifying offense. (Check if applicable.)
D           The defendant shall participate in an approved program for domestic violence. (Check if applicable.)

            If this judgment imposes a fine or a restitution obligation, it shall be a condition of supervised release that the defendant pay any
       such fine or restitution that remains unpaid at the commencement of the term of supervised release in accordance with the Schedule of
       Payments set forth in this judgment.
            The defendant shall comply with the standard conditions that have been adopted by this court. The defendant shall also comply
        with any special conditions imposed.
                                            STANDARD CONDITIONS OF SUPERVISION
       1)     the defendant shall not leave the judicial district without the permission of the court or probation officer,
       2)     the defendant shall report to the probation officer in a manner and frequency directed by the court or probation officer;
       3)     the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer;
       4)     the defendant shall support his or her dependents and meet other family responsibilities;
       5)     the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or other acceptable
              reasons;
       6)     the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;
       7)     the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any controlled substance or
              any paraphernalia related to any controlled substances, except as prescribed by a physician;
       8)     the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;
       9)     the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted ofa felony,
              unless granted permission to do so by the probation officer;
       I 0)   the defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall permit confiscation of any contraband
              observed in plain view of the probation officer;
       11)    the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law enforcement officer;
       12)    the defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency without the permission of
              the court; and
       13)    as directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the defendant's criminal record or
              personal history or characteristics and shall permit the probation officer to make such notifications and to confirm the defendant's compliance
              with such notification requirement.



                                                                                                                                   3: 17-CR-00270-JAH
AO 245B (CASO Rev. 02118) Judgment in a Criminal Case

DEFENDANT:               TRAVION MCHENRY (9)                                                     Judgment - Page 4 of 4
CASE NUMBER:             3: l 7-CR-00270-JAH

                                  SPECIAL CONDITIONS OF SUPERVISION


     1. Participate in a program of drug or alcohol abuse treatment, including drug testing and counseling, as
        directed by the probation officer. Allow for reciprocal release of information between the probation
        officer and the treatment provider. May be required to contribute to the costs of services rendered in an
        amount to be determined by the probation officer, based on ability to pay.

     2. Report all vehicles owned or operated, or in which you have an interest, to the probation officer.

     3. Shall not associate with any person who you know, or who a probation officer or other law enforcement
        officer informs you is a West Coast gang member or associate, or any other known gang member or
        associate, unless given permission by the probation officer.

     4. Shall not wear, display, use or possess any insignias, photographs, emblems, badges, buttons, caps, hats,
        jackets, shoes, flags, scarves, bandanas, shirts or other articles of clothing that are known to represent gang
        affiliation, association with or membership in the West Coast gang or any other gang, unless given
        permission by the probation officer.

     5. Shall not associate with any person who you know, or who a probation officer or other law enforcement
        officer informs you is a West Coast gang member or associate, or any other known gang member or
        associate, unless given permission by the probation officer.

     6. Shall not display any known gang signs or gestures.

     7. Provide complete disclosure of personal and business financial records to the probation officer as
        requested.

     8. Not have any contact, direct or indirect, either telephonically, visually, verbally or through written
        material, or through any third-party communication, with the victim or victim's family, without prior
        approval of the probation officer.

II




                                                                                                 3: l 7-CR-00270-JAH
